Order reversed, without costs, and the order of Special Term reinstated in the following memorandum: Upon respondent’s failure to file a claim within six months after his cause of action accrued (Town Law, § 65, subd. 3), his potential right to com*526menee an action terminated; and the time limitation that thereupon became effective to bar his action also foreclosed his right to demand arbitration under the contract (CPLR 7502, subd. [b]).
Concur: Judges Scileppi, Bergan, Breitel, Jasen and Gibson. Chief Judge Fuld and Judge Burke dissent and vote to- affirm on the opinion at the Appellate Division.